ORDER
The Office of Attorney Ethics having requested the entry of an Order automatically temporarily suspending ALLAN F. MEYER of FORT LAUDERDALE, FLORIDA, who was admitted to the bar of this State in 1969, and it appearing from the accompanying papers that ALLAN F. MEYER has been found guilty of conspiracy in violation of 18 U.S.C.A. § 371, and of false statements in violation of 18 U.S.C.A. § 1027, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(b) ALLAN F. MEYER is temporarily suspended from the practice of law, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practice' law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.